DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the preliminary amendment filed 9/23/20221. Claims 2-21 have been added. Claim 1 has been canceled. Claims 2-21 are pending and an action is as follows.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the term “circuity” in line 2, this appears to be a typographical error presented as a misspelling of the term "circuitry".  Appropriate correction is required.

Information Disclosure Statement
The NPL of rows 5-6 recite “JEEE” which appear to be incorrect. The references are IEEE references. Therefore, the Examiner has removed these misidentified references from consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, 10-13, 17 of U.S. Patent No. 11,082,983 (hereinafter Patent '983) in view of RYU et al. US 2020/0329495 (hereinafter RYU).
 
Regarding claim 2 of the Instant Application (hereinafter IA), the claimed features are similar to the claimed features of Patent '983 claim 1, which is directed to an ETA STA that encodes a PPDU, comprising an EHT preamble, but it does not recite features directed to a trigger frame and the transmission of the PPDU on a 20 MHz channel.
However, RYU teaches wherein the trigger frame comprises a RU allocation indicating UL BW of 80 MHz comprising four 20 MHz subchannels, wherein the trigger frame's resource information indicating an RU separately allocated for the plurality of user STAs [RYU, Figs. 11 & 15 (Four 20 MHz subchannels of 80 MHz) and ¶164 & ¶269-¶275 (indicating RUs separately allocated in the trigger frame for each STA)]. RYU also teaches configuring the EHT STA to transmit the TB PPDU on a 20 MHz subchannel corresponding to the RU [RYU, ¶154, (the STA transmits an uplink PPD based on the resource allocation (RU) indicated to it in its trigger frame, wherein ¶162-164 details that "the RU allocation field of the trigger frame may be set to 0 for a 20MHz PPDU", such that the STA receiving the trigger frame transmits the 20 MHz PPDU according to the teachings of ¶167 of RYU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent '983, indicating a communications system for performing  PPDU transmissions, with the teachings of RYU, indicating transmitting a PPDU in response to a trigger and also that the RU allocations of the trigger may allocate a channel of 80 MHz of bandwidth for transmissions comprising four 20 MHz subchannels for multi-transmissions. The resulting benefit of the combination would have been the ability to perform uplink transmission for multiple users based on a trigger frame transmitted by the AP [RYU, ¶266],

Claim 6 of the IA builds on to claim 2 of the IA which is rejected as noted above by Patent '983, in view of RYU, suggesting the claimed features of the EHT STA sending PPDUs in response to a trigger frame and having a preamble structure comprising various data structure fields, but not that the preamble spans the full subchannel however RYU teaches wherein the preamble spans the 20 MHz subchannel [(RYU, ¶68 (Fig. 7 preamble) and ¶82 (20 MHz full band) and Figure 7 (depicts an illustration of the preamble spanning the 20 MHz subchannel shown as any one of the first through the fourth frequency band))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the EHT STA sending PPDUs in response to a trigger frame and having a preamble structure comprising various data structure fields, with the teachings of RYU, indicating a communications system for performing trigger based PPDU transmissions comprising a preamble that spans the 20 MHz subchannels. The resulting benefit of the combination would have been the ability to perform maintain channel efficiency for multichannel communications.

Claim 7 of the IA is substantially similar to claim 2 of Patent '983.
Claim 8 of the IA is substantially similar to claim 3 of Patent '983.
Claim 9 of the IA is substantially similar to claim 4 of Patent '983.
Claim 10 of the IA is substantially similar to claim 6 of Patent '983.
Claim 11 of the IA is substantially similar to claim 8 of Patent '983.
Claim 12 of the IA is substantially similar to claim 10 of Patent '983.
Claim 13 of the IA is substantially similar to claim 11 of Patent '983.
Claim 14 of the IA is substantially similar to claim 12 of Patent '983.
Claim 15 of the IA is substantially similar to claim 13 of Patent '983.

Claim 16 of the IA builds on to claim 2 of the IA which is rejected as noted above by Patent '983 claim 1, in view of RYU, suggesting the claimed features tuning to frequencies that correspond to the four 20 MHz subchannels. [See RYU, Figs. 11 & 15 (Four 20 MHz subchannels of 80 MHz) and ¶164 & ¶269-¶275 (indicating RUs separately allocated in the trigger frame for each STA)]. RYU also teaches configuring  the EHT STA to transmit the TB PPDU on the 20 MHz subchannels corresponding to the RUs (includes tuning to the 20 MHz subchannels) [RYU, ¶154, (the STA transmits an uplink PPD based on the resource allocation (RU) indicated to it in its trigger frame, wherein ¶162-164 details that "the RU allocation field of the trigger frame may be set to 0 for a 20MHz PPDU", such that the STA receiving the trigger frame transmits the 20 MHz PPDU according to the teachings of ¶167 of RYU].

Regarding claim 17 of the Instant Application (hereinafter IA), the claimed features are similar to the claimed features of Patent '983 claim 17, which is directed to an ETA STA non-transitory computer-readable storage medium operating a processor that encodes a PPDU, comprising an EHT preamble, but it does not recite features directed to a trigger frame and the transmission of the PPDU on a 20 MHz channel.
However, RYU teaches wherein the trigger frame comprises a RU allocation indicating UL BW of 80 MHz comprising four 20 MHz subchannels, wherein the trigger frame's resource information indicating an RU separately allocated for the plurality of user STAs [RYU, Figs. 11 & 15 (Four 20 MHz subchannels of 80 MHz) and ¶164 & ¶269-¶275 (indicating RUs separately allocated in the trigger frame for each STA)]. RYU also teaches configuring the EHT STA to transmit the TB PPDU on a 20 MHz subchannel corresponding to the RU [RYU, ¶154, (the STA transmits an uplink PPD based on the resource allocation (RU) indicated to it in its trigger frame, wherein ¶162-164 details that "the RU allocation field of the trigger frame may be set to 0 for a 20MHz PPDU", such that the STA receiving the trigger frame transmits the 20 MHz PPDU according to the teachings of ¶167 of RYU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent '983, indicating a communications system for performing  PPDU transmissions, with the teachings of RYU, indicating transmitting a PPDU in response to a trigger and also that the RU allocations of the trigger may allocate a channel of 80 MHz of bandwidth for transmissions comprising four 20 MHz subchannels for multi-transmissions. The resulting benefit of the combination would have been the ability to perform uplink transmission for multiple users based on a trigger frame transmitted by the AP [RYU, ¶266]. 

Regarding claim 19 of the Instant Application (hereinafter IA), the claimed features are similar to the claimed features of Patent '983 claim 17, which is directed to an ETA AP that decodes a PPDU, comprising an EHT preamble, but it does not recite features directed to a trigger frame and the transmission of the PPDU on a 20 MHz channel.
However, RYU teaches wherein the encoded trigger frame transmitted over an 80 MHz channel corresponding to the plurality of RUs [RYU, Fig. 15 (trigger frame MU RTS is transmitted over bandwidth of CH7 which is 80 MHz) ¶248 and ¶240 (RU allocations for Tigger frame)] comprises a RU allocation indicating UL BW of 80 MHz comprising four 20 MHz subchannels, wherein the trigger frame's resource information indicating an RU separately allocated for the plurality of user STAs [RYU, Figs. 11 & 15 (Four 20 MHz subchannels of 80 MHz) and ¶164 & ¶269-¶275 (indicating RUs separately allocated in the trigger frame for each STA)]. RYU also teaches configuring the EHT STA to decode the transmitted TB PPDU on the four 20 MHz subchannels corresponding to the RU [RYU, ¶154, (the STA transmits an uplink PPD based on the resource allocation (RU) indicated to it in its trigger frame, wherein ¶162-164 details that "the RU allocation field of the trigger frame may be set to 0 for a 20MHz PPDU", such that the STA receiving the trigger frame transmits the 20 MHz PPDU according to the teachings of ¶167 of RYU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent '983, indicating a communications system for performing  PPDU transmissions and receptions, with the teachings of RYU, indicating transmitting a PPDU in response to a trigger and also that the RU allocations of the trigger may allocate a channel of 80 MHz of bandwidth for transmissions comprising four 20 MHz subchannels for multi-transmissions. The resulting benefit of the combination would have been the ability to perform uplink transmission for multiple users based on a trigger frame transmitted by the AP [RYU, ¶266].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SON et al. US 2018/0302858 (hereinafter SON), RYU et al. US 2020/0329495 (hereinafter RYU) and Choi “View on EHT Objectives and Technologies” IEEE 802.11-18 1171r0.

	Regarding claim 2, An apparatus of an extremely high-throughput (EHT) station (STA), the apparatus comprising memory; and processing circuitry coupled to the memory, the processing circuitry [SON, Fig. 3 Station (STA), Memory 160 and Processor 110] configured to: 
decode a trigger frame, the trigger frame allocating resources for and soliciting trigger based (TB) physical layer protocol data unit (PPDU) transmissions [SON, ¶94 (the Station/STA receives a trigger frame which solicits UL transmission for the STA and informs the STA of the channel (or subchannel) information allocated to the uplink for the STA's data (PPDU) transmissions)], the trigger frame comprising an indication of an uplink (UL) bandwidth (BW), the UL bandwidth comprising four 20 MHz subchannels, the trigger frame further comprising an indication of a plurality of resource units (RUs), the plurality of RUs comprising nine 26 tone allocations per 20 MHz of the 80 MHz, wherein each of the 26 tone allocations is allocated within one of the four 20 MHz subchannels [SON, ¶94-¶95 (the trigger frame may indicate information of the allocated resource unit (RU) for the uplink data transmissions from the STA, wherein the allocated RUs comprise 26 tones each for a subchannel based access in a channel on 20MHz band)]; 
encode a TB PPDU, the TB PPDU comprising an EHT preamble and a subsequent data portion, the EHT preamble to comprise a legacy preamble portion and an EHT preamble portion [SON, Figs. 8, 10 & 12 (frame structure) and also Fig. 24 (the claimed EHT preamble is shown as being the functionally equivalent combined L-Preamble and HE-preamble portions of Figures 10 and 12 of SON)], 
the legacy preamble comprising a legacy short training field (L-STF), a legacy long-training field (L-LTF), and a legacy signal field (L-SIG) [SON, Fig. 10 & 12, ¶101 (According to SON, the legacy preamble comprises a L-STF, L-LTF and L-SIG)], 
the EHT preamble portion comprising an signal field (SIG), the SIG comprising a bandwidth subfield indicating a bandwidth of the TB PPDU of 20 MHz [See SON, Figs. 8 & 12 and ¶118 (the HE preamble portion (interpreted as the EHT preamble portion) comprises a HE-SIG further comprising a bandwidth field indicating a bandwidth of 20 MHz for performing PPDU transmission)], the subsequent data portion to span an RU of the plurality of RUs allocated to the EHT STA (See SON, Fig. 12 indicating the subsequent data portion);  but it does not explicitly teach an indication of an uplink (UL) bandwidth (BW) of 80 MHz, the UL bandwidth of 80 MHz comprising four 20 MHz subchannels, the trigger frame further comprising an indication of a plurality of resource units (RUs). 
However, RYU teaches wherein the trigger frame comprises a RU allocation indicating UL BW of 80 MHz comprising four 20 MHz subchannels, wherein the trigger frame's resource information indicating an RU separately allocated for the plurality of user STAs [RYU, Figs. 11 & 15 (Four 20 MHz subchannels of 80 MHz) and ¶164 & ¶269-¶275 (indicating RUs separately allocated in the trigger frame for each STA)]. RYU also teaches configuring the EHT STA to transmit the TB PPDU on a 20 MHz subchannel corresponding to the RU [RYU, ¶154, (the STA transmits an uplink PPD based on the resource allocation (RU) indicated to it in its trigger frame, wherein ¶162-164 details that "the RU allocation field of the trigger frame may be set to 0 for a 20MHz PPDU", such that the STA receiving the trigger frame transmits the 20 MHz PPDU according to the teachings of ¶167 of RYU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SON, indicating a communications system for performing trigger based PPDU transmissions, with the teachings of RYU, indicating that the RU allocations of the trigger may allocate a channel of 80 MHz of bandwidth for transmissions comprising four 20 MHz subchannels for multi-transmissions. The resulting benefit of the combination would have been the ability to perform uplink transmission for multiple users based on a trigger frame transmitted by the AP [RYU, ¶266], but it does not explicitly teach that the high throughput frames are referred to as extremely high throughput (EHT).
However, Choi teaches wherein high throughput apparatus may be referred to as extremely high throughput (EHT) [Choi, Slide 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SON, in view of RYU, indicating a device and method of transmitting High Throughput PPDUs, with the teaching of Choi, indicating that the high throughput may be extremely high throughput. The benefiting result of the combination would have been the ability to utilize the Next Generation of 802.11 having increased bandwidth efficiency and higher throughputs then legacy systems.

Regarding claim 17, SON, in view of RYU and Choi teaches a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an apparatus of an extremely high-throughput (EHT) station (STA) [SON, Fig. 3 Station (STA), Memory 160 and Processor 110 and software ¶285-¶288 (processor and memory hardware and software)], the instructions to configure the one or more processors to: 
decode a trigger frame, the trigger frame allocating resources for and soliciting trigger based (TB) physical layer protocol data unit (PPDU) transmissions [SON, ¶94 (the Station/STA receives a trigger frame which solicits UL transmission for the STA and informs the STA of the channel (or subchannel) information allocated to the uplink for the STA's data (PPDU) transmissions)], the trigger frame comprising an indication of an uplink (UL) bandwidth (BW), the UL bandwidth comprising four 20 MHz subchannels, the trigger frame further comprising an indication of a plurality of resource units (RUs), the plurality of RUs comprising nine 26 tone allocations per 20 MHz of the 80 MHz, wherein each of the 26 tone allocations is allocated within one of the four 20 MHz subchannels [SON, ¶94-¶95 (the trigger frame may indicate information of the allocated resource unit (RU) for the uplink data transmissions from the STA, wherein the allocated RUs comprise 26 tones each for a subchannel based access in a channel on 20MHz band)]; 
encode a TB PPDU, the TB PPDU comprising an EHT preamble and a subsequent data portion, the EHT preamble to comprise a legacy preamble portion and an EHT preamble portion [SON, Figs. 8, 10 & 12 (frame structure) and also Fig. 24 (the claimed EHT preamble is shown as being the functionally equivalent combined L-Preamble and HE-preamble portions of Figures 10 and 12 of SON)], 
the legacy preamble comprising a legacy short training field (L-STF), a legacy long-training field (L-LTF), and a legacy signal field (L-SIG) [SON, Fig. 10 & 12, ¶101 (According to SON, the legacy preamble comprises a L-STF, L-LTF and L-SIG)], 
the EHT preamble portion comprising an signal field (SIG), the SIG comprising a bandwidth subfield indicating a bandwidth of the TB PPDU of 20 MHz [See SON, Figs. 8 & 12 and ¶118 (the HE preamble portion (interpreted as the EHT preamble portion) comprises a HE-SIG further comprising a bandwidth field indicating a bandwidth of 20 MHz for performing PPDU transmission)], the subsequent data portion to span an RU of the plurality of RUs allocated to the EHT STA (See SON, Fig. 12 indicating the subsequent data portion); but it does not explicitly teach an indication of an uplink (UL) bandwidth (BW) of 80 MHz, the UL bandwidth of 80 MHz comprising four 20 MHz subchannels, the trigger frame further comprising an indication of a plurality of resource units (RUs). 
However, RYU teaches wherein the trigger frame comprises a RU allocation indicating UL BW of 80 MHz comprising four 20 MHz subchannels, wherein the trigger frame's resource information indicating an RU separately allocated for the plurality of user STAs [RYU, Figs. 11 & 15 (Four 20 MHz subchannels of 80 MHz) and ¶164 & ¶269-¶275 (indicating RUs separately allocated in the trigger frame for each STA)]. RYU also teaches configuring the EHT STA to transmit the TB PPDU on a 20 MHz subchannel corresponding to the RU [RYU, ¶154, (the STA transmits an uplink PPD based on the resource allocation (RU) indicated to it in its trigger frame, wherein ¶162-164 details that "the RU allocation field of the trigger frame may be set to 0 for a 20MHz PPDU", such that the STA receiving the trigger frame transmits the 20 MHz PPDU according to the teachings of ¶167 of RYU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SON, indicating a communications system for performing trigger based PPDU transmissions, with the teachings of RYU, indicating that the RU allocations of the trigger may allocate a channel of 80 MHz of bandwidth for transmissions comprising four 20 MHz subchannels for multi-transmissions. The resulting benefit of the combination would have been the ability to perform uplink transmission for multiple users based on a trigger frame transmitted by the AP [RYU, ¶266], however it does not explicitly teach that the high throughput frames are referred to as extremely high throughput (EHT).
However, Choi teaches wherein high throughput apparatus may be referred to as extremely high throughput (EHT) [Choi, Slide 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SON, in view of RYU, indicating a device and method of transmitting High Throughput PPDUs, with the teaching of Choi, indicating that the high throughput may be extremely high throughput. The benefiting result of the combination would have been the ability to utilize the Next Generation of 802.11 having increased bandwidth efficiency and higher throughputs then legacy systems.

Regarding claim 19, SON teaches an apparatus of an extremely high-throughput (EHT) access point (AP), the apparatus comprising memory; and processing circuitry coupled to the memory [SON, Fig. 4 Access Point 200 (AP but also referred as a base station), Memory 260 and Processor 210 and software ¶285-¶288 (processor and memory hardware and software) ], the processing circuitry configured to: 
encode a trigger frame, the trigger frame allocating resources for and soliciting TB PPDU transmissions [SON, ¶94 (the AP sends to the Station/STA, which receives a trigger frame which solicits UL transmission for the STA and informs the STA of the channel (or subchannel) information allocated to the uplink for the STA's data (PPDU) transmissions)], 
the trigger frame comprising an indication of an uplink (UL) bandwidth (BW), the UL bandwidth of 80 MHz comprising four 20 MHz subchannels, the trigger frame further comprising an indication of a plurality of resource units (RUs), the plurality of RUs comprising nine 26 tone allocations per 20 MHz of the 80 MHz, wherein each of the 26 tone allocations is allocated within one of the four 20 MHz subchannels [SON, ¶94-¶95 (the trigger frame may indicate information of the allocated resource unit (RU) for the uplink data transmissions from the STA, wherein the allocated RUs comprise 26 tones each for a subchannel based access in a channel on 20MHz band)]; 
decode TB PPDUs, the TB PPDUs comprising EHT preambles, the EHT preambles comprising legacy preamble portions and EHT preamble portions [SON, Figs. 8, 10 & 12 (frame structure) and also Fig. 24 (the claimed EHT preamble is shown as being the functionally equivalent combined L-Preamble and HE-preamble portions of Figures 10 and 12 of SON)], the legacy preambles comprising legacy short training fields (L-STFs), legacy long-training fields (L-LTFs), and legacy signal fields (L-SIGs) [SON, Fig. 10 & 12, ¶101 (According to SON, the legacy preamble comprises a L-STF, L-LTF and L-SIG)], the EHT preamble portions comprising signal fields (SIGs) [See SON, Figs. 8 & 12 and ¶118 (the HE preamble portion (interpreted as the EHT preamble portion) comprises a HE-SIG further comprising a bandwidth field indicating a bandwidth of 20 MHz for performing PPDU transmission)], the SIGs comprising bandwidth subfields indicating a bandwidth of the TB PPDUs of 20 MHz and decode subsequent data portions that span a corresponding RU of the plurality of RUs allocated to a corresponding EHT STA (See SON, Fig. 12 indicating the subsequent data portion to be received and decoded); but it does not explicitly teach an indication of an uplink (UL) bandwidth (BW) of 80 MHz, the UL bandwidth of 80 MHz comprising four 20 MHz subchannels, the trigger frame further comprising an indication of a plurality of resource units (RUs). 
However, RYU teaches wherein the trigger frame comprises a RU allocation indicating UL BW of 80 MHz comprising four 20 MHz subchannels, wherein the trigger frame's resource information indicating an RU separately allocated for the plurality of user STAs [RYU, Figs. 11 & 15 (Four 20 MHz subchannels of 80 MHz) and ¶164 & ¶269-¶275 (indicating RUs separately allocated in the trigger frame for each STA)]. RYU also teaches configuring the EHT AP to transmit the trigger frame on a 80 MHz channel corresponding to the plurality of RUs and EHT STA to transmit the TB PPDU on a 20 MHz subchannel corresponding to the RU [RYU, ¶154, (the STA transmits an uplink PPD based on the resource allocation (RU) indicated to it in the trigger frame transmitted from the AP, wherein ¶162-164 details that "the RU allocation field of the trigger frame may be set to 0 for a 20MHz PPDU", such that the STA receiving the trigger frame transmits the 20 MHz PPDU according to the teachings of ¶167 of RYU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SON, indicating a communications system for performing trigger based PPDU transmissions, with the teachings of RYU, indicating that the RU allocations of the trigger may allocate a channel of 80 MHz of bandwidth for transmissions comprising four 20 MHz subchannels for multi-transmissions. The resulting benefit of the combination would have been the ability to perform uplink transmission for multiple users based on a trigger frame transmitted by the AP [RYU, ¶266], however it does not explicitly teach that the high throughput frames are referred to as extremely high throughput (EHT).
However, Choi teaches wherein high throughput apparatus may be referred to as extremely high throughput (EHT) [Choi, Slide 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of SON, in view of RYU, indicating a device and method of transmitting High Throughput PPDUs, with the teaching of Choi, indicating that the high throughput may be extremely high throughput. The benefiting result of the combination would have been the ability to utilize the Next Generation of 802.11 having increased bandwidth efficiency and higher throughputs then legacy systems.

Regarding claim 6, SON, in view of RYU and Choi teaches the apparatus of claim 2 wherein the EHT preamble spans the 20 MHz subchannel [(SON, ¶118 20 MHz full band and Figure 25 (depicts an illustration of the preamble spanning the 20 MHz subchannel))].

Regarding claim 7, SON, in view of RYU and Choi teaches the apparatus of claim 2, wherein the processing circuitry is further configured to: encode the legacy preamble to further comprise a repeat of the L-SIG (RL-SIG) after the L-SIG [See SON, Figures 10-12 (RL-SIG is repeated after L-SIG)].

Regarding claim 8, SON, in view of RYU and Choi teaches the apparatus of claim 2 wherein the processing circuitry is further configured to: encode the SIG to be transmitted in accordance with Quadrature Binary Phase Shift Keying (QBPSK); and configure the EHT STA to transmit the TB PPDU with the SIG transmitted in accordance with QBPSK [See SON, Fig. 12, ¶116, ¶123 (The HE-SIG is modulated with QBPSK for the uplink transmission of the PPDU)].

Regarding claim 9, SON, in view of RYU and Choi teaches the apparatus of claim 2, wherein the processing circuitry is further configured to: encode the SIG to be transmitted in accordance with Binary Phase Shift Keying (BPSK); and configure the EHT STA to transmit the TB PPDU with the EHT SIG transmitted in accordance with BPSK  [See SON, Fig. 12, ¶116, ¶123 (The HE-SIG is modulated with BPSK for the uplink transmission of the PPDU)].

Regarding claim 10, SON, in view of RYU and Choi teaches the apparatus of claim 2 the processing circuitry is further configured to: 
configure the EHT STA to transmit the TB PPDU within a 20 MHz subchannel [SON, ¶94-¶95 (the trigger frame may indicate information of the allocated resource unit (RU) for the uplink data transmissions from the STA, wherein the allocated RUs comprise 26 tones each for a subchannel based access in a channel on 20MHz band, this step is to configure the STA to transmit the TB PPDU in the 20 MHz)]; but it does not teach transmitting in the 6 GHz band.
	However, Choi teaches to further configure the EHT STA to transmit the TB PPDU within subchannel of a 6 GHz band, a 2.4 GHz band, or a 5.0 GHz band [Choi, Slides 8-9].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the SON, in view of RYU, indicating that the PPDU is transmitted over a 20 MHz subchannel, with the teachings of Choi, indicating that the PPDU is transmitted within a subchannel of the 6 GHz band, 2.4 GHz, or a 5.0 GHz. The benefiting result would have been the ability to increase MU efficiency and leverage the controlled access for enhancing average throughput [Choi, Slides 8-9].

Regarding claim 11, SON, in view of RYU and Choi teaches the apparatus of claim 2, wherein the RU is a distributed RU, the distributed RU comprising two or more portions of contiguous subcarriers [See SON, Fig. 25 (the frequencies of the RU are distributed  to two or more portions of contiguous tones in Figure 25 (RUs B1-Bn are distributed among the 26 subcarriers of each of the RUs in Fig. 25 in the 20MHz channel))].

Regarding claim 12, the SON, in view of RYU and Choi teaches the apparatus of claim 2, wherein the RU allocation refrains from including subcarriers from more than one 20 MHz physical subchannel [SON, Fig. 36 depicts that the RU allocation refrains from including subcarriers from more than one 20 MHz physical subchannel by a filtering RUs from a tone index, Figure 41c also shows were no RU transmission is scheduled in a 40MHz channel comprising several 20 MHz subchannels; also see SON Fig. 46].

Regarding claim 13, SON, in view of RYU and Choi teaches the apparatus of claim 12, wherein the four 20 MHz subchannels are each a predetermined 20 MHz frequency range of a 2.4 GHz band, a 5 GHz band, or a 6 GHz band [SON, ¶78 (the communications system utilizes 2.4 GHz, 5 GHz and 6 GHz frequency band) and ¶118 (the RUs may be predetermined with respect to their specific placement in the 20 MHz bandwidths of the utilized spectrum.)].

Regarding claim 14, SON, in view of RYU and Choi teaches the apparatus of claim 2, wherein the processing circuitry comprises a field-programmable gate array (FPGA) [SON, ¶287 (the hardware implementation may be via a FPGA)].

Regarding claim 15, SON, in view of RYU and Choi teaches the apparatus of claim 2, further comprising transceiver circuitry coupled to the processing circuitry, the transceiver circuitry coupled to two or more patch antennas for receiving signaling in accordance with a multiple-input multiple-output (MIMO) technique [SON, ¶4 (The IEEE 802.11 supports higher throughputs  using MIMO technology in which multiple antennas are used at both the transmitting and receiving terminals in order to minimize a transmission error and optimize data speeds)].

Regarding claim 16, SON, in view of RYU and Choi teaches the apparatus of claim 15 wherein the transceiver circuitry is configured to tune to frequencies that correspond to the four 20 MHz subchannels [See RYU, Figs. 11 & 15 (Four 20 MHz subchannels of 80 MHz) and ¶164 & ¶269-¶275 (indicating RUs separately allocated in the trigger frame for each STA)]. RYU also teaches configuring  the EHT STA to transmit the TB PPDU on the 20 MHz subchannels corresponding to the RUs (includes tuning to the 20 MHz subchannels) [RYU, ¶154, (the STA transmits an uplink PPD based on the resource allocation (RU) indicated to it in its trigger frame, wherein ¶162-164 details that "the RU allocation field of the trigger frame may be set to 0 for a 20MHz PPDU", such that the STA receiving the trigger frame transmits the 20 MHz PPDU according to the teachings of ¶167 of RYU].

Allowable Subject Matter
Claims 3-5, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467